Citation Nr: 9931503	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection on a radiation basis for 
cancer of the larynx, left arytenoid cartilage.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The appeal was last before the Board in February 
1999, at which time the veteran's related claim for service 
connection was reopened and was, in addition, remanded for 
further development.  Following completion of the requested 
development, the RO denied the reopened claim in a 
Supplemental Statement of the Case mailed to the veteran in 
April 1999.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

Cancer of the larynx, left arytenoid cartilage, is not a 
result of exposure in service to ionizing radiation.


CONCLUSIONS OF LAW

Cancer of the larynx, left arytenoid cartilage, is not a 
residual of radiation exposure incurred in service.  
38 U.S.C.A. §§ 1112, 5107 (West 1991); 38 C.F.R. §§ 3.309, 
3.311 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

The veteran asserts that he developed cancer of the larynx, 
left arytenoid cartilage, as a result of his having been 
exposed to ionizing radiation in the course of serving with 
the American occupation forces in Nagasaki, Japan, for an 
approximately one month period beginning shortly after an 
atomic bomb was dropped on Nagasaki near the end of World War 
II.  In this regard, the record reflects that cancer of the 
larynx was initially diagnosed in the late 1980's.  The 
Defense Nuclear Agency, in items of correspondence dated in 
July 1995 and August 1995, has, collectively, indicated that 
the veteran did in fact participate in the American 
occupation of Nagasaki, Japan (presumably in the immediate 
aftermath of the bombing), and that, in the course of such 
occupation service, he was (on a 'worst case' basis) exposed 
to "less than one rem" of radiation.  Thereafter, in a 
February 1997 statement, a VA physician expressed an opinion 
to the effect that the veteran's inservice radiation exposure 
may have (i.e., "could have contributed to") been a factor 
in his cancer of the larynx.  

The Board notes that, although cancer of the larynx is not a 
listed 'radiogenic disease' under the provisions of 38 C.F.R. 
§ 3.311(b)(2), it is, given the above-cited statement by the 
VA physician, a radiogenic disease in accordance with 
38 C.F.R. § 3.311(b)(4).  In a March 1999 memorandum, the 
Chief Public Health and Environmental Hazards Officer (CPH) 
noted that the veteran received a dose of ionizing radiation 
during service of less than one rem.  The CPH further cited 
research data which indicated that most effects of ionizing 
radiation had been observed only at doses of generally 20 
rads or more received over a brief period of time; and also 
noted that, based on a medical study, i.e., Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V), 1990, 
pp. 330-331, the sensitivity of the larynx to radiation 
carcinogenesis appeared to be relatively low and that no 
significant risks had been found in Japanese atomic bomb 
survivors or other populations exposed to doses below 100 
rads.  The CPH additionally observed that the veteran's 
family history was only weakly positive for malignancy; that 
the veteran was 19 when exposed and that in general, based on 
a cited research study, adults appeared to be less sensitive 
to radiation than children; that there was an approximately 
43-year time lapse between the veteran's exposure and his 
cancer, with the minimum latency period, based on a cited 
research study, for most solid tumors following radiation 
exposure being 5-10 years; and that the veteran had a history 
of smoking.  Based on the foregoing considerations, the CPH 
opined that "it is unlikely that the veteran's cancer of the 
larynx [could] be attributed to [his] exposure to ionizing 
radiation in service."  In a memorandum dated later the same 
month, following a review of the evidence in its entirety, 
the VA Compensation and Pension Service Director indicated 
that it was his opinion "that there was no reasonable 
possibility that the veteran's" cancer of the larynx was the 
result of his inservice radiation exposure.

In considering the veteran's claim for service connection on 
a radiation basis for cancer of the larynx, left arytenoid 
cartilage, the Board would, in the first instance, emphasize 
that it finds that the above-addressed opinion of the CPH is 
thorough, well reasoned and persuasive.  Further, the Board 
notes that cancer of the larynx is not among the diseases 
subject to presumptive service connection under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309.  
The Board is, to be sure, cognizant of the above-cited 
February 1997 statement from a VA physician, wherein he 
indicated, after observing that the veteran had been 
"exposed to radiation in Nagasaki", that "[e]xposure to 
radiation is well known to cause a variety of cancers and 
could have contributed to the development of his" cancer of 
the larynx.  While the Board has not disregarded such opinion 
from the VA physician, it is, at the same time, constrained 
to observe that evidence favorable to a claimant which does 
little more than suggest a possibility that a given disease 
might have been caused by service radiation exposure is 
insufficient to establish service connection for such 
disease.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  Equally significant, the United States Court of 
Appeals for Veterans Claims has more recently held that an 
opinion of such character (i.e., of a general nature) is 
inadequate even to render the claim to which it relates well 
grounded.  See Beausoliel v. Brown, 8 Vet. App. 459 (1996) 
(mere statement that "[t]rauma to the chest can cause 
restrictive lung disease" was too general to render a claim 
for service connection therefor well grounded).  In light of 
the foregoing considerations, then, the Board concludes that 
the preponderance of the evidence is against service 
connection on a radiation basis for cancer of the larynx, 
left arytenoid cartilage.  38 U.S.C.A. §§ 1112, 5107; 
38 C.F.R. §§ 3.309, 3.311.


ORDER

Service connection on a radiation basis for cancer of the 
larynx, left arytenoid cartilage, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 

